Citation Nr: 1242576	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased disability rating for residuals of a dislocated left shoulder, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans' Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record shows that the Veteran is currently employed part time.  See October 2008 VA examination report.   The evidence does not reflect, and the Veteran has not asserted, that he is unemployable due to the issue on appeal.  Accordingly, the Board concludes that a claim for a total rating based on individual unemployability due to service-connected disability is not for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's representative has requested that a new VA examination be provided with respect to the issue on appeal.  The record shows that the most recent examination for the Veteran's increased rating claim occurred in October 2008, more than four years ago.  In the September 2009 VA Form 9, the Veteran stated that his left shoulder has progressively weakened with severe range of motion loss and pain during motion.  Due to the passage of time and the complaints of worsening of the left shoulder disability, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the Veteran's service-connected residuals of a dislocated left shoulder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new evaluation after a two year period between the last VA examination and the Veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In addition, the record shows that the Veteran identified receiving medical treatment from Dr. R.S.  The RO requested all records from Dr. R.S. and received a response in October 2008.  Dr. R.S. stated that he did not have records of the slides read over the years and that the slides were read at Malden Hospital.  After the closing of Malden Hospital, Dr. R.S. suggested that the records may be archived in one of the facilities of Hallmark Health Systems.  The Veteran was not notified of Dr. R.S.'s response or provided an authorization form to obtain records from Hallmark Health Systems.  Therefore, the Veteran should be notified of Dr. R.S.'s negative response and provided authorization forms for Hallmark Health Systems.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of VA's unsuccessful attempt to obtain treatment reports from Dr. R.S., and advise the Veteran of the response received from Dr. R.S. in October 2008 in which he indicated that he did not have records of the slides read over the years and that the slides were read at Malden Hospital.  The Veteran should be further advised that Dr. R.S. suggested that the records may be archived in one of the facilities of Hallmark Health Systems after the closing of Malden Hospital.  Request the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each non-VA medical treatment facility in which he was treated for his residuals of a dislocated left shoulder to include, but not limited to, Hallmark Health Systems.  The RO/AMC should attempt to obtain all pertinent records and notify the Veteran of any unsuccessful efforts and/or negative response.  

2.  Schedule the Veteran for a VA examination to ascertain the current extent and severity of his residuals of a dislocated left shoulder.  The examiner should report all clinical manifestations in detail.  The claims folder must be made available to the examiner in conjunction with the examination.  Associate a copy of the examination report with the claims file.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

